Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-12, 14, 16, 19-23, 25-27, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, 13, 14, 16, 17, 19-22, 25, 28, 32, 33, 37 of copending Application No. 16, 665,767 (amended claims filed on June 15, 2022) (hereinafter "767"). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed invention falls within the scope of 767.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1: please see 767, claims 1 and 9.
	Claim 2: claim 10.
	Claim 3: claim 10.
	Claim 5: claim 1, lines 2-7, and line 19.
	Claim 6: claim 1, lines 4-10 and lines 14-18.
	Claim 7: claims 5 and 10.
	Claim 9: Claim 14.
	Claim 10: claim 6.
	Claim 11: claims 16 and 20.
	Claim 12: claim 21.
	Claim 14: Claims 16 and 20.
	Claim 16: claim 22.
	Claim 19: Claims 16 and 19.
	Claim 20: claim 21.
	Claim 21: claim 25.
	Claim 22: Claims 28 and 32.
	Claim 23: claim 33.
	Claim 25: claims 28 and 32.
	Claim 26: claim 28 and 33.
	Claim 27: claim 34.
	Claim 30: claims 28 and 37.
	Claim 31: claim 33. 
Claim 32: claim 37.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidwell (USPAP. 20210199534).
Regarding claims 1, 11, 22, Bidwell discloses a device, comprising:
a magnetic field sensor configured to generate one or more signals representing a magnetic field associated with a machine component, the magnetic field sensor including a first passive coil having a firs planar orientation, and a second passive coil having a second planar orientation substantially orthogonal to the first planar orientation (Par. 27: various sensors, Par. 43 and 45: magnetic sensor coils on PCB);
control circuitry configured to generate magnetic field data using the one or more signals generated by the magnetic field sensor, the magnetic field data representing the magnetic field in at least two dimensions (Pars. 45, 47);
a transmitter configured to transmit the magnetic field data to a remote device (Pars. 18 and 26).
Regarding claim 2, Bidwell discloses that the first passive coil is disposed on a first printed circuit board (PCB) section having the first planar orientation, and wherein the second passive coil is disposed on a second PCB section having the second planar orientation (Par. 45). 
Regarding claim 3, Bidwell discloses wherein a first turn of the first passive coil is on a first layer of the first PCB, and a second turn of the first passive coil is on a second layer of the first PCB (Pars. 
Regarding claim 4, Bidwell discloses wherein the first passive coil is implemented as a first ferrite-core inductor, and the second passive coil is implemented as a second ferrite-core inductor (Pars. 11, 12, and 45).
Regarding claim 5, Bidwell discloses a vibration sensor configured to generate one or more signals representing vibration of the machine component in one or more dimensions, wherein the control circuitry is further configured to generate sensor data using the one or more signals generated by the vibration sensor, and wherein the transmitter is configured to transmit the sensor data to the remote device (Pars. 18, 26-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bidwell and Tyler et al. (hereinafter "Tyler")(USPAP. 20180025603).
Regarding claim 7, Bidwell discloses an amplifier configured to amplify the one or more signals generated by the magnetic field sensor (Pars. 26, 27, and 39), 
However, Bidwell does not disclose "wherein the control circuitry is configured to control power to the amplifier in response to a wakeup message".
Tyler teaches using wakeup messages in order to transition a device from a power-saving sleep mode to a functional mode, thus conserving battery energy (Pars. 65-67). Applying this concept to Bidwell's invention as applied in claim 7, the control circuit would be put into a power-saving sleep mode and woken by a wakeup message in order to conserve power.
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Bidwell's invention using Tyler's invention to use wakeup messages to transition a device from a power-saving sleep mode, thus conserving battery energy of Bidwell's device and putting it into the appropriate functional mode (Pars. 65-67).
Regarding claim 8, Bidwell does not explicitly disclose "wherein control circuitry is further configured to determine that the machine component is off based on the magnetic field data, and to ignore a wakeup message or respond to the wakeup message with a response message indicating that the machine component is off". 
Tyler teaches "wherein control circuitry is further configured to determine that the machine component is off based on the magnetic field data, and to ignore a wakeup message or respond to the wakeup message with a response message indicating that the machine component is off" (Pars. 65-67). 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Bidwell's invention using Tyler's invention to arrive at the claimed invention to conserve battery energy and put it into the appropriate functional mode (Pars. 65-67).
Claims 9, 10, 12-17, 21, 23-28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bidwell and Yoskovitz et al. (hereinafter "Yoskovitz")(USPAP. 20200182684).
Regarding claims 9 and similar claims 21, 31, Bidwell does not explicitly disclose "further comprising a vibration sensor configured to generate one or more signals representing vibration of the machine component in one or more dimensions, wherein the control circuitry is further configured to generate efficiency data representing a relationship between a frequency of the magnetic field and a frequency represented by the one or more signals generated by the vibration sensor, the efficiency data representing an operating efficiency of the machine component". 
Yoskovitz teaches "vibration sensor configured to generate one or more signals representing vibration of the machine component in one or more dimensions, wherein the control circuitry is further configured to generate efficiency data representing a relationship between a frequency of the magnetic field and a frequency represented by the one or more signals generated by the vibration sensor, the efficiency data representing an operating efficiency of the machine component" (Yoskovitz teaches at Pars. 377-378 and 438 a system for monitoring a motor which uses frequency of a magnetic field and a frequency derived from vibrational spectra to calculate the slip of the system based on a relationship between the frequencies: see equation in Par. 438. The slip may then be used to estimate the efficiency of the machine, as discussed in Par. 438).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Bidwell's invention using Yoskovitz's teaching that a relationship between magnetic field frequency and vibrational frequency can be used to determine the slip and efficiency of the machine being monitored, to arrive at the claimed invention as specified in claim 9 to improve the monitoring the efficiency of the machine (Pars. 377, 378, and 438).
Regarding claims 10, 16, and 27, Bidwell and Yoskovitz disclose everything as applied above. In addition, Yoskovitz discloses wherein the control circuitry is configured to generate the magnetic field data using a fast Fourier transform (FFT) to generate FFT data, and wherein the control circuitry is configured to include fewer than all the FFT data in the magnetic field data (Pars. 373 and 470).
Regarding claims 12, 23, Bidwell does not explicitly disclose "wherein determining the state of the machine component includes determining an efficiency of the machine component based on frequency content of the magnetic field data".
Yoskovitz teaches "wherein determining the state of the machine component includes determining an efficiency of the machine component based on frequency content of the magnetic field data" ((Yoskovitz teaches at Pars. 377-378 and 438 a system for monitoring a motor which uses frequency of a magnetic field and a frequency derived from vibrational spectra to calculate the slip of the system based on a relationship between the frequencies: see equation in Par. 438. The slip may then be used to estimate the efficiency of the machine, as discussed in Par. 438).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Bidwell's invention using Yoskovitz's teaching that a relationship between magnetic field frequency and vibrational frequency can be used to determine the slip and efficiency of the machine being monitored, to arrive at the claimed invention as specified in claim 12 to improve the monitoring the efficiency of the machine (Pars. 377, 378, and 438).
Regarding claims 13 and 24, Bidwell and Yoskovitz disclose everything as applied above. In addition, Yoskovitz teaches wherein determining the state of the machine component includes identifying mechanical wear of the machine component based on frequency content of the magnetic field data (Pars. 334, 349, 354).
Regarding claims 14 and 25, Bidwell and Yoskovitz disclose everything as applied above. In addition, Yoskovitz teaches " determining the state of the machine component includes determining one or more failure modes of the machine component based on frequency content of the magnetic field data) (Pars. 76, 334, 349, and 354).
Regarding claims 15 and 26, Bidwell and Yoskovitz disclose everything as applied above. In addition, Yoskovitz teaches "wherein determining the state of the machine component includes determining that the machine component is off based on the magnetic field data" (Pars. 76, 158, 302 and 303 (on and off state), 334, 349, and 354).
Regarding claims 17 and 28, Bidwell and Yoskovitz disclose everything as applied above. In addition, Yoskovitz teaches "wherein determining the state of the machine component includes determining that a rotational speed of the machine component exceeds a threshold" (Pars. 377, 389, 394). 
Allowable Subject Matter
Claims 6, 19, 21, 30, and 32 would be allowable if rewritten to overcome the rejection(s) under Double Patenting Rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 12, 2022